Case: 1:20-cv-00224-TSB Doc #: 16 Filed: 08/24/20 Page: 1 of 3 PAGEID #: 98

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT CINCINNATI

GERALD L. SHULTS, JR. : No. 1:20-ev-224
Plaintiff, Judge Timothy Black
Vv.

SANDRA NORLING

Magistrate Judge Stephanie K.
Bowman

Defendant.

[formerly in the Common Pleas Court of
Clermont County, Ohio No. 2020 CVC
00208]

 

STIPULATION TO STAY ORDER ON MOTION FOR EXTENTION OF TIME

 

Now come the parties in the above captioned case, by and through their respective
counsels, and stipulate to their agreement to Stay the Order on Motion for Extension of Time
entered on June 26, 2020. The parties wish to attend a settlement conference with the Court
under Fed. R. Civ. P. 16(c) and S.D. Ohio Civ. R 16.3. Plaintiff hereby reserves the right to

amend his complaint until a reasonable time after settlement conference or mediation.

 
Case: 1:20-cv-00224-TSB Doc #: 16 Filed: 08/24/20 Page: 2 of 3 PAGEID #: 99

Shults v. Norling
Case Number: No. 1:20-cv-224

Stipulation to Stay

Respectfully submitted,

/s/ Mark C. Eppley
Mark C. Eppley (40079218)
Andrew W. Green (#0072978)
Attorneys for Plaintiff, Gerald L. Shults, Jr.
EPPLEY LEGAL GROUP
635 West Seventh Street, Suite 300
Cincinnati, Ohio 45203
(513) 621-6275
(513) 621-6274 Facsimile
mark@eppleylegalgroup.com
andrew@eppleylegalgroup.com

/s/ Jennifer L. Wilson

Jennifer L. Wilson (0071376)
FREUND, FREEZE & ARNOLD
Capitol Square Office Building

65 E. State Street, Suite 800
Columbus, OH 43215-4247

T: 614-827-7300

F: 614-827-7303
jwilson@ffalaw.com

Counsel for Defendant Sandra Norling

/s/ Edward J. Collins

Edward J. Collins (0025833)

DRODER & MILLER CO., LPA

250 East Fifth Street Suite 700

Cincinnati, OH 45202

T: 513-721-1504 ext. 206

F: 513-721-0310
ecollins@drodermiller.com

Co-Counsel for Defendant Sandra Norling

 
Case: 1:20-cv-00224-TSB Doc #: 16 Filed: 08/24/20 Page: 3 of 3 PAGEID #: 100

Shults v. Norling
Case Number: No. 1:20-cv-224

Stipulation to Stay

/s/ Nicole Allbritain Mitchell

Nicole Allbritain Mitchell

Freund Freeze & Arnold

105 E. Fourth Street

Suite 1400

Cincinnati, OH 45202

513-665-3500

513-665-3503 (fax)
nmitchel@ffalaw.com

Counsel for Defendant Sandra Norling

/s/ John Mark Williams

John Mark Williams

Law Office of John Mark Williams
8549 Montgomery Road

Cincinnati, OH 45236

513-791-7919

513-792-2175 (fax)
jmwilliams@jmwilliamslaw.com
Counsel for Defendant Sandra Norling

/s/ Bradley Allen Powell
Bradley Allen Powell

Droder & Miller Co., LPA - 1
250 East Fifth Street

Suite 700

Cincinnati, OH 45202
513-721-1504 ext. 201
513-721-1504 (fax)
pbiltz@drodermiller.com

Attorneys for Defendant signed by email
authorization 8/24/2020

 
